In an action for damages for fraud and deceit and for replevin of certain promissory notes, defendant Stuhl appeals from so much of an order of the Supreme Court, Suffolk County, dated August 6, 1971, as denied his motion for summary judgment. Order affirmed, insofar as appealed from, without costs. The first two causes of action set forth in the complaint sound in fraud and deceit and are sufficient against defendant Stuhl. In addition, it is our opinion that resolution of the entire issue of damages and the cause of action for replevin against Stuhl should await determination at the trial. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.